FILED
                            NOT FOR PUBLICATION                             JUL 02 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50418

               Plaintiff - Appellee,             D.C. No. 3:11-cr-01752-LAB

  v.
                                                 MEMORANDUM *
LUIS ALBERTO MORALES-
CABALLERO,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Luis Alberto Morales-Caballero appeals from the 45-month sentence

imposed following his guilty-plea conviction for attempted entry after deportation,

in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
we affirm.

      Morales-Caballero contends that the district court procedurally erred by

failing to consider the 18 U.S.C. § 3553(a) sentencing factors other than deterrence

and by improperly considering the cost of prosecution at sentencing. The record

belies these contentions. The district court adequately considered the section

3553(a) factors, and its passing mention of the cost of prosecution was a

permissible explanation of the specific need for deterrence in this case.

      Morales-Caballero also contends that his above-Guidelines sentence is

substantively unreasonable. In light of the section 3553(a) sentencing factors and

the totality of the circumstances, including the significant need for deterrence, the

sentence is substantively reasonable. See Gall v. United States, 552 U.S. 38, 51

(2007).

      AFFIRMED.




                                           2                                     11-50418